

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 OR ANY OTHER
APPLICABLE SECURITIES LAWS AND MAY NOT BE TRANSFERRED ABSENT REGISTRATION
THEREUNDER OR AN APPLICABLE EXEMPTION THEREFROM.


MAGNITUDE INFORMATION SYSTEMS, INC.


BRIDGE LOAN NOTE
DUE______, 2007





$__________________
Branchburg, New Jersey
 
________________, 2007



Magnitude Information Systems, Inc., a Delaware corporation (the “Company”), for
value received hereby promises to pay to _____________, (“Holder”), the
principal sum of FIFTY THOUSAND AND NO/100 DOLLARS ($50,000.00) on July 27,
2007, in such coin or currency of the United States of America as at the time of
payment shall be legal tender for the payment of public and private debts, and
to pay interest at the rate of 1% per month on the principal amount of
$50,000.00, accruing from April 27, 2007, or so much thereof as shall be
outstanding at maturity, plus an origination fee of $5,000.00 and a grant of
shares, in accordance with Section 2 below, also due at maturity.


1.  Events of Default.


In case one or more of the following “Events of Default” shall have occurred and
be continuing:


(a) default in the due and punctual payment of the principal, the accrued
interest and origination fee due under this Note upon maturity; or


(b) a decree or order by a court shall have been entered adjudging the Company a
bankrupt or insolvent, or appointing a receiver or trustee for the affairs or
assets of the Company, and such decree or order shall have remained in force
undischarged or unstayed for a period of 60 days; or


(c) the Company shall institute proceedings to be adjudicated a voluntary
bankrupt, or shall consent to the filing of any such petition or to the
appointment of a receiver or trustee or shall make an assignment for the benefit
of creditors.


Except in the cases under 1(b) or 1(c), if, for whatsoever reason, the Company
fails to pay all of the principal, accrued interests and origination fee upon
maturity, this Note and the payment obligations hereunder shall be automatically
extended for an additional 90 days and the Company shall issue five hundred
thousand (500,000) shares of its common stock to the Holder as a penalty (the
“penalty shares”) , subject, however, to postponement as provided in Section
2(c) below.
 
 
 

--------------------------------------------------------------------------------

 


2. Stock Grant and Convertibility.
 
(a) The Company, as partial consideration for the loan upon which this Note is
based, shall deliver to the Holder a stock grant of five hundred thousand
(500,000) shares of the common stock of the Company at the maturity date.


(b)  The Holder hereof shall have the option to convert part or all of the
outstanding principal balance, accrued interest and origination fee into shares
of the common stock of the Company at maturity at a conversion rate that is the
lower of (i) $.05 per share, or (ii) the investment rate utilized in any private
placement consummated anytime following the date of this Note and continuing
until maturity.


(c) The issuance of the stock grant at maturity, (a) above, the issuance of any
shares pursuant to the exercise by the Holder of his election to convert at
maturity , (b) above, and the issuance of the penalty shares at maturity shall
not be made at the time of maturity if the Company has a public offering in
registration with the Securities and Exchange Commission under the Securities
Act, in which event the stock grant, the issuance of any shares through the
exercise of the Holder’s right of conversion and the issuance of the penalty
shares shall be postponed until the 31st day following the date the subject
registration statement has been declared effective or withdrawn.


3. Governing Law. This Note shall be governed by and construed in accordance
with the laws of the State of New Jersey, without regard to the conflicts of
laws principles thereof. Venue for any action pursuant hereto shall be in the
appropriate state or federal court in New Jersey.


4.  Miscellaneous
(a) Prior to due presentment for registration of transfer of this Note, the
Company may deem and treat the registered holder hereof as the absolute owner of
the Note (whether or not the Note shall be overdue and notwithstanding any notes
of ownership or writing hereof made by anyone other than the Company), for the
purpose of receiving payment of or on account of the principal hereof (and
premium, if any) and interest hereon, for the conversion hereof and for all
other purposes, and the Company shall not be affected by any notice to the
contrary. All such payments or conversions shall be valid and effectual to
satisfy and discharge the liability upon the Note to the extent of the sum or
sums so paid, or the conversions so made.


(b) No recourse shall be had for the payment of the principal of (or premiums,
if any) or the interest on the Note, or for any claim based hereon, or otherwise
in respect hereof, against any incorporator, stockholder, officer or director,
as such, past, present or future, of the Company or of any successor
corporation, either directly or through the Company or otherwise, whether by
virtue of any constitution, statute or rule of law, or by the enforcement of any
assessment, or penalty or otherwise, all such liability being, by the acceptance
hereof and as part of the consideration for the issuance hereof, expressly
waived and released.

        AGNITUDE INFORMATION SYSTEMS, INC.  
   
   
    By:      

--------------------------------------------------------------------------------

Edward Marney, President and   Chef Executive Office



 
 

--------------------------------------------------------------------------------

 